DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).     

Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1: as embodied in Figs. 1-2, a gearwheel pair each having a thrust collar
Species 2: as embodied in Figs. 3-4, a gearwheel pair having a thrust collar on one gear and a thrust collar cut into the shaft that the second gear is mounted on
Species 3: as embodied in Figs. 5-6, a gearwheel pair having two thrust collars on one gear, a third thrust collar cut into the shaft that the second gear is mounted on, and a fourth thrust collar formed on the hub portion of a gear not meshed with the first or second gears
Species 4: as embodied in Fig. 7, a gearwheel having a thrust collar, where the thrust collar only contacts at a single point
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. The inventions lack unity of invention a posteriori because, even though they share some features in common, the shared features are not special technical features as they do not make a contribution over the prior art. 
With regards to Independent Claim 1, which contains all of the features that are common between the three species: Pollak (DE 3047334-A1) discloses a gear transmission (see Fig. 1), comprising: 
A first helical-cut gearwheel (1).

Wherein a driving gearwheel and a driven gearwheel are definable from the first and second gearwheels (the Examiner notes in two meshed gears one gear will always be the driven gearwheel and the other will be the driving gearwheel), wherein toothings of the first gearwheel and the second gearwheel (see Fig. 1, showing “toothings” on both gearwheels) each comprise a corresponding root diameter and a corresponding pitch circle diameter (the Examiner notes these are labels that apply to all gear teeth).
Wherein the first gearwheel and the second gearwheel each comprise a corresponding ring-shaped thrust collar (3, 4, 13, 14) for supporting axial loads in opposite directions resulting from the traction and overrun torques (see Fig. 1; see also [0008] of the translation).
Wherein the thrust collars of the first and second gearwheels each form a race (see Fig. 1) such that a first race and a second race form an overlap region for the traction torques (see Fig. 1, for example showing two races 4 and 14, for supporting a torque associated with force F1) and a third race and a fourth race form an overlap region for the overrun torques (see Fig. 1, for example showing two races 3 and 13 for supporting a torque associated with force F2).
Wherein each of the overlap regions for the traction and overrun torques comprises a respective contact surface or a respective contact point (see Fig. 1, showing at least a contact surface) situated on a contact circle diameter (the collars are circular, and accordingly contact with be a “contact circle diameter”).
Wherein the contact surfaces or contact points in the overlap region for traction torques and the contact surfaces or contact points in the overlap region for overrun torques are formed and are 
Accordingly, none of the features that are common among the groups of claims can constitute a special technical feature that overcomes the art, and Unity of Invention is lacking a posteriori.1

Complete Reply Required
The election of an invention/species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions/species have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions/species to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP §1850(II) states: Lack of unity of invention may be directly evident "a priori," that is, before considering the claims in relation to any prior art, or may only become apparent "a posteriori," that is, after taking the prior art into consideration. For example, independent claims to A + X, A + Y, X + Y can be said to lack unity a priori as there is no subject matter common to all claims. In the case of independent claims to A + X and A + Y, unity of invention is present a priori as A is common to both claims. However, if it can be established that A is known, there is lack of unity a posteriori, since A (be it a single feature or a group of features) is not a technical feature that defines a contribution over the prior art.